


ALEXANDER & BALDWIN, INC.
EXECUTIVE STOCK OPTION AGREEMENT
 
RECITALS
 
A.           The Corporation has implemented the Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
 
B.           Optionee is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option.  The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice.  The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.
 
2. Option Term.  The term of this option shall commence on the Grant Date and
continue in effect until the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 6.
 
3. Limited Transferability.
 
(a) Except to the limited extent provided in Paragraph 3(b), this option shall
be neither transferable nor assignable by Optionee other than by will or the
laws of inheritance following Optionee’s death and may be exercised, during
Optionee’s lifetime, only by Optionee.  However, Optionee may designate one or
more persons as the beneficiary or beneficiaries of this option, and this option
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option.  Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.
 
(b) This option may be assigned in whole or in part during Optionee’s lifetime
to a revocable living trust established for the exclusive benefit of Optionee or
Optionee and his or her spouse (the “Trust”).  The assigned portion shall be
exercisable only by the Trust, and the terms applicable to that assigned portion
shall be the same as those in effect for this option immediately prior to such
assignment.
 
4. Dates of Exercise.  This option shall become exercisable for the Option
Shares in one or more installments in accordance with the Exercise Schedule set
forth in the Grant Notice.  As the option becomes exercisable for such
installments, those installments shall accumulate, and the option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Paragraph 5 or 6.
 
5. Cessation of Service.  The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a) Except as otherwise expressly provided in subparagraphs (b) through (e) of
this Paragraph 5, should Optionee cease to remain in Service for any
reason  while this option is outstanding, then Optionee (or any Trust to which
this option is transferred pursuant to a permitted transfer under Paragraph 3)
shall have a three (3)-month period measured from the date of such cessation of
Service during which to exercise this option for any or all of the Option Shares
for which this option is vested and exercisable at the time of Optionee’s
cessation of Service, but in no event shall this option be exercisable at any
time after the Expiration Date.
 
(b) Should Optionee’s Service terminate by reason of his or her death  while
this option is outstanding, then this option, to the extent not otherwise at
that time vested and exercisable for all the Option Shares, shall immediately
vest and become exercisable for all the Option Shares.  Upon Optionee’s death
(whether before or after termination of Service) this option may be exercised,
for any or all of the Option Shares for which this option is vested and
exercisable at the time of Optionee’s cessation of Service (including any Option
Shares which vest on an accelerated basis should such cessation of Service occur
by reason of Optionee’s death), by (i) the personal representative of Optionee’s
estate or (ii) the person or persons to whom the option is transferred pursuant
to Optionee’s will or the laws of inheritance following Optionee’s death or
(iii) any Trust to which the option is transferred during Optionee’s lifetime
pursuant to a permitted transfer under Paragraph 3, as the case may be. However,
if Optionee dies while holding this option and has an effective beneficiary
designation in effect for this option at the time of his or her death, then the
designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death.  Any such right to exercise
this option shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date.  Upon the expiration of
such limited exercise period or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.
 
(c) Should Optionee cease Service by reason of Early Retirement,  Normal
Retirement or Permanent Disability while this option is outstanding, then
Optionee (or any Trust to which this option is transferred pursuant to a
permitted transfer under Paragraph 3) shall have a thirty-six (36)-month period
measured from the date of such cessation of Service during which to exercise
this option for (i) any or all Option Shares for which this option is vested and
exercisable at the time of such cessation of Service and (ii) any additional
Option Shares for which this option vests and becomes exercisable during such
thirty-six (36)-month period.  In no event, however, shall this option be
exercisable at any time after the Expiration Date. To the extent this option is
not otherwise vested and exercisable for all of the Option Shares at the time of
Optionee’s cessation of Service by reason of Early Retirement, Normal Retirement
or Permanent Disability, this option shall, during the limited period of
post-Service exercisability following such cessation of Service, continue to
vest and become exercisable for one or more additional Option Shares in
accordance with the Exercise Schedule specified in the Grant Notice or the
special vesting acceleration provisions of Paragraph 6, as if Optionee continued
in Service throughout that limited exercise period. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any exercisable Option Shares
for which the option has not otherwise been exercised.
 
(d) The applicable period of post-Service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the Expiration Date.
 
(e) Should Optionee's Service be terminated for Cause, or should Optionee
(i) engage in any post-Service activity, whether as an Employee, consultant or
advisor or in any other capacity, that is competitive with the business
operations of the Corporation (or any Subsidiary or Parent) or (ii) engage in
any other conduct, while in Service or following cessation of Service, that is
materially detrimental to the business or affairs of the Corporation (or any
Subsidiary or Parent), as determined in the sole discretion of the Plan
Administrator, then this option, whether or not vested and exercisable, shall
terminate immediately and cease to be outstanding.
 
(f)  Except as otherwise expressly provided in the preceding subparagraphs of
this Paragraph 5, during the limited period of post-Service exercisability, this
option may not be exercised in the aggregate for more than the number of Option
Shares for which this option is, at the time of Optionee’s cessation of Service,
vested and exercisable pursuant to the Exercise Schedule specified in the Grant
Notice or the special vesting acceleration provisions of Paragraph 6.  Except as
otherwise provided in this Paragraph 5 or except to the extent (if any)
specifically authorized by the Plan Administrator pursuant to an express written
agreement with the Optionee, this option shall not vest or become exercisable
for any additional Option Shares, whether pursuant to the normal Exercise
Schedule specified in the Grant Notice or the special vesting acceleration
provisions of Paragraph 6, following the Optionee’s cessation of Service.  Upon
the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.
 
6. Special Acceleration of Option.
 
(a) This option, to the extent outstanding at the time of an actual Change in
Control but not otherwise fully exercisable, shall automatically accelerate so
that this option shall, immediately prior to the effective date of such Change
in Control, become exercisable for all of the Option Shares at the time subject
to this option and may be exercised for any or all of those Option Shares as
fully vested shares of Common Stock.  However, this option shall not become
exercisable on such an accelerated basis, if and to the extent: (i) this option
is to be assumed by the successor corporation (or parent thereof) or is
otherwise to be continued in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) this option is to be replaced with a cash
retention program of the successor corporation which preserves the spread
existing at the time of the Change in Control on any Option Shares for which
this option is not otherwise at that time vested and exercisable (the excess of
the Fair Market Value of those Option Shares over the aggregate Exercise Price
payable for such shares) and provides for subsequent vesting and payout of that
spread, over Optionee’s period of continued Service, at the same time or times
as this option would have vested and become exercisable for those Option Shares
in accordance with the Exercise Schedule set forth in the Grant Notice.
Notwithstanding the foregoing, no such cash retention program shall be
established for this option (or any other option granted to Optionee under the
Plan) to the extent such program would otherwise be deemed to constitute a
deferred compensation arrangement subject to the requirements of Code Section
409A and the Treasury Regulations thereunder.
 
(b) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.
 
(c) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Plan
Administrator’s approval prior to the Change in Control, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control, provided
such common stock is readily tradable on an established U.S. securities exchange
or market.
 
(d) Immediately upon an Involuntary Termination of Optionee’s Service as an
Employee within twenty-four (24) months following a Change in Control in which
this option is assumed or otherwise continued in effect, this option, to the
extent outstanding at the time but not otherwise fully exercisable, shall
automatically accelerate so that this option shall become immediately
exercisable for all the Option Shares at the time subject to the option and may
be exercised for any or all of those Option Shares as fully vested shares.
Should this option be replaced with a cash retention program in accordance with
Paragraph 6(a), then the balance credited to Optionee under that program at the
time of such Involuntary Termination shall vest and be immediately paid to
Optionee in a lump sum, subject to the Corporation’s collection of all
applicable withholding taxes; provided, however, that Optionee shall be entitled
to such payment only if the Optionee’s Involuntary Termination occurs within
twenty-four (24) months following the Change in Control.
 
(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
7. Adjustment in Option Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price.
The adjustments shall be made in such manner as the Plan Administrator deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder, and those adjustments shall be final, binding
and conclusive upon Optionee and any other person or persons having an interest
in the option. In the event of any Change in Control transaction, the adjustment
provisions of Paragraph 6(c) shall be controlling.
 
8. Stockholder Rights.  The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.
 
9. Manner of Exercising Option.
 
(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
 
(i) Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.
 
(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:
 
(A) cash or check made payable to the Corporation;
 
(B) shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any resulting charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
 
(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable Withholding Taxes required to be withheld by the Corporation by
reason of such exercise and (ii) to the Corporation to deliver the certificates
for the purchased shares directly to such brokerage firm on such settlement date
in order to complete the sale.
 
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.
 
(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
 
(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares (either in paper or electronic
form), with the appropriate legends affixed thereto: provided, however, that in
the event this option is exercised other than pursuant to the sale and
remittance procedure described in Paragraph 9(a)(ii)(C), ownership of the
purchased Option Shares shall only be noted as a book entry, and no certificates
for the purchased shares shall actually be issued unless and until expressly
requested by Optionee or any other person having an interest at the time in
those shares.
 
(c) In no event may this option be exercised for any fractional shares.
 
10. Compliance with Laws and Regulations.
 
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.
 
(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained.  The
Corporation, however, shall use its best efforts to obtain all such approvals.
 
11. Successors and Assigns.  Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.
 
12. Change in Control Benefits Agreement.  Notwithstanding anything to the
contrary in this Agreement, if Optionee is, at the time of a change in control
or ownership of the Corporation (whether or not that transaction constitutes a
Change in Control hereunder), a party to a Change in Control Benefits Agreement
with the Corporation, then the provisions of that agreement shall (to the extent
applicable to this option) govern Optionee’s rights and benefits with respect to
the option evidenced by this Agreement, and in the event of any conflict between
the provisions of that Change in Control Benefits Agreement and this Agreement,
the provisions of the Change in Control Benefits Agreement shall be controlling.
 
13. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
14. Construction.  This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan and any applicable Change in Control Benefits
Agreement.  All decisions of the Plan Administrator with respect to any question
or issue arising under the Plan or this Agreement shall be conclusive and
binding on all persons having an interest in this option.
 
15. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
 
16. Excess Shares.  If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.  In no event
shall the Option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.
 
17. Withholding Taxes.
 
(a) The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of this option shall be subject to the Corporation’s collection of all
applicable Withholding Taxes.
 
(b) Unless Optionee (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding the exercise of this option, to pay the
applicable Withholding Taxes through the delivery of  a check or wire transfer
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check or wire transfer to the Corporation not later than the
exercise date of the option, the Corporation shall collect the applicable
Withholding Taxes through the following automatic share withholding method:
 
-           The Corporation shall with­hold, at the time of the option exercise,
a portion of the purchased Option Shares with an aggregate Fair Market Value
(measured on the exercise date) equal to the applicable Withholding Taxes;
provided, however, that the number of the Option Shares so withheld shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income.
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Option Agreement.
 
B. Board shall mean the Corporation’s Board of Directors.
 
C. Cause  the commission of any act of fraud, embezzlement or dishonesty by
Optionee, any unauthorized use or disclosure by Optionee of confidential
information or trade secrets of the Corporation (or any Parent or Subsidiary),
or any other intentional misconduct by Optionee adversely affecting the business
or affairs of the Corporation (or any Parent or Subsidiary) in a material
manner; provided, however, that in the event Optionee is, at the time the
Corporation (or any Parent or Subsidiary) purports to terminate Optionee’s
Employee status for Cause, a party to a Change in Control Benefits Agreement
applicable to the option evidenced by this Agreement, the term Cause shall have
the meaning ascribed to that term in such Change in Control Benefits Agreement.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss Optionee
or any other person in the Service of the Corporation (or any Parent or
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Cause.
 
D. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or
 
(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;
 
provided, however, that in the event Optionee is a party to a Change in Control
Benefits Agreement applicable to the  option evidenced by this Agreement, the
term Change in Control shall have the meaning ascribed to that term in such
Change in Control Benefits Agreement.
 
E. Change in Control Benefits Agreement shall mean any separate agreement
between Optionee and the Corporation which provides Optionee with special
vesting acceleration and/or other special benefits with respect to one or more
option grants made to Optionee to purchase shares of Common Stock, including (to
the extent applicable) the option evidenced by this Agreement, in the event of a
change in control or ownership of the Corporation (whether or not constituting a
Change in Control hereunder).
 
F. Code shall mean the Internal Revenue Code of 1986, as amended.
 
G. Common Stock shall mean shares of the Corporation’s common stock.
 
H. Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Alexander & Baldwin, Inc. which shall by appropriate action adopt the
Plan.
 
I. Early Retirement shall mean Optionee’s retirement from Service, with the
prior approval of the Corporation (or the Parent or Subsidiary employing
Participant) on or after the attainment of age fifty-five (55) and the
completion of at least five (5) years of Service.
 
J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
K. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
 
L. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.
 
M. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to vest and become exercisable for the Option
Shares in one or more installments over the Optionee’s period of Service.
 
N. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.
 
O. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading beings) on date in question on the
Stock Exchange serving as the primary market for the Common Stock, as such price
is reported by the National Association of Securities Dealers (if primarily
traded on the Nasdaq Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Stock is then primarily traded.  If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
 
P. Good Reason shall mean the occurrence of any of the following events effected
without Optionee’s consent: (A) a change in Optionee’s position with the
Corporation (or any Parent or Subsidiary employing Optionee) which materially
reduces Optionee’s duties and responsibilities or the level of management to
which Optionee reports, (B) a relocation of Optionee’s principal place of
employment by more than fifty (50) miles, (C) a reduction in Optionee’s level of
compensation, as measured in terms of base salary, fringe benefits, target
annual incentive payment, by more than ten percent (10%) or (D) the failure by
the Corporation to continue in effect any stock option or other equity-based
plan in which Optionee is participating, or in which Optionee is entitled to
participate, immediately prior to a change in control of the Corporation, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan; or the failure by the Corporation to
continue Optionee’s participation therein (or in such substitute or alternative
plan) on a substantially equivalent basis, both in terms of the amount or timing
of payment of benefits provided and the level of Optionee’s participation
relative to other participants, as existed immediately prior to the change in
control of the Corporation.
 
However, in the event Optionee is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.
 
Q. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
 
R. Grant Notice shall mean the Notice of Grant of Stock Option informing
Optionee of the basic terms of the option subject to this Agreement.
 
S. Involuntary Termination shall mean the termination of Optionee’s Service as
an Employee by reason of:
 
                  (i)           Optionee’s involuntary dismissal or discharge by
the Corporation for reasons other than for Cause, or
 
(ii)           Optionee’s voluntary resignation for Good Reason.
 
T. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
U. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
V. Normal Retirement shall mean  at or after the attainment of age sixty-five
(65).
 
W. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.
 
X. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.
 
Y. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.
 
Z. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
AA. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.
 
BB. Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.
 
CC. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
DD. Service shall mean Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
in the capacity of an Employee, a non-employee member of the board of directors
or a consultant or independent advisor.  However, Optionee shall be deemed to
cease Service immediately upon the occurrence of either of the following
events:  (i) Optionee no longer performs services in any of the foregoing
capacities for the Corporation or any Parent or Subsidiary or (ii) the entity
for which Optionee is performing such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Optionee may subsequently
continue to perform services for that entity.  Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation.  However, except to the extent otherwise required
by law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.
 
EE. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
 
FF. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
GG. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the exercise of the option.
 

 
 

--------------------------------------------------------------------------------

 
